Name: 2013/272/EU: European Council Decision of 22Ã May 2013 concerning the number of members of the European Commission
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2013-06-18

 18.6.2013 EN Official Journal of the European Union L 165/98 EUROPEAN COUNCIL DECISION of 22 May 2013 concerning the number of members of the European Commission (2013/272/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on European Union, and in particular Article 17(5) thereof, Whereas: (1) At its meetings of 11-12 December 2008 and 18-19 June 2009, the European Council noted the concerns of the Irish people with respect to the Treaty of Lisbon and therefore agreed that, provided the Treaty of Lisbon entered into force, a decision would be taken, in accordance with the necessary legal procedures, to the effect that the Commission continue to include one national of each Member State. (2) The decision on the number of members of the Commission should be adopted in due time before the appointment of the Commission due to take up its duties on 1 November 2014. (3) The implications of this Decision should be kept under review, HAS ADOPTED THIS DECISION: Article 1 The Commission shall consist of a number of members, including its President and the High Representative of the Union for Foreign Affairs and Security Policy, equal to the number of Member States. Article 2 The European Council shall review this Decision, in view of its effect on the functioning of the Commission, in sufficient time in advance of either the appointment of the first Commission following the date of accession of the 30th Member State or the appointment of the Commission succeeding that due to take up its duties on 1 November 2014, whichever is earlier. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 November 2014. Done at Brussels, 22 May 2013. For the European Council The President H. VAN ROMPUY